Case 20-10343-LSS Doc5406 Filed 06/23/21 Pagelof3

United States Bankruptcy Court for the District of Delaware [|

WITHDRAWAL OF CLAIM

 

Debtor Name and Case Number: | Boy Scouts of America Case No. 20-10343

 

The Estate of Sherrye Howell

: _ | Peter Donald Buchanan, Jr., Executor
Creditor Name and Address: 3896 County Road 176
Sidon, MS 38954

 

Court Claim Number (if known): | 225

 

Date Claim Filed: | August 17, 2020

 

 

Total Amount of Claim Filed: | $750,000

 

 

 

I, the undersigned, am the above-referenced creditor, or an authorized signatory for the above-referenced
creditor. I hereby withdraw the above-referenced claim and authorize the Clerk of this Court, or their
duly appointed Claims Agent, to reflect this withdrawal on the official claims register for the above-
referenced Debtor.

ou i/222) Kilt

Pint Name: Peter Donald Buchanan, Jr.

 

Title (if applicable): Executor

 

DEFINITIONS
Debtor

The person, corporation, or other entity that has filed a bankruptcy case is called the debtor.

Creditor
A creditor is any person, corporation, or other entity to which the debtor owed a debt.

Proof of Claim
A form filed with the clerk of the bankruptcy court where the bankruptcy case was filed, to tell the bankruptcy court how much the debtor owed a
creditor (the amount of the creditor's claim).

ITEMS TO BE COMPLETED ON THIS WITHDRAWAL OF CLAIM

Court, Name of Debtor and Case Number:
Fill in the name of the federal judicial district where the bankruptcy case was filed (for example, Central District of California), the name of the

debtor in the bankruptcy case, and the bankruptcy case number. If you received a notice of the case from the court, all of this information is near
the top of the notice.

Information about Creditor:
Complete the section giving the name and address of the creditor that was listed on the previously filed Proof of Claim form.

Information identifying the Claim that is to be withdrawn:

Complete the section giving the court claim number, date claim was filed and total amount of claim filed to help identify the claim that is to be
withdrawn.

Sign and print the name and title, if any, of the creditor or other person authorized to file this withdrawal of claim (attach copy of power
of attorney, if any).

 

This form must be filed with the clerk of the bankruptcy court where the bankruptcy case was filed
or, if applicable, with their duly appointed Claims Agent as per any procedure approved by the
court in the above-referenced bankruptcy proceeding.

 
Case 20-10343-LSS Doc5406_ Filed 06/23/21 Page 2 of 3

Case: 42CH1:20-pr-00030-WJP Document #: 7 Filed: 06/09/2020 Page1of1 lns

 

 

Cause Number: 20-pr-30
LETTERS TESTAMENTARY
maunuTE B00K__/ Fee [OS
THE STATE OF MISSISSIPPI }
S.S. June 1, 2620
LEFLORE COUNTY }

WHEREAS, Sherrye B. Howell, deceased late of said County, made his Last Will and
Testament, which was on the Ist day of June, 2020, proved and admitted to Probate in the Chancery
Court of said County, and Letters thereof granted to Peter Donald Buchanan, Jr., Executor thereof,
and the said Peter Donald Buchanan Jr. having complied with the statute in such cases provided:

THEREFORE, We do give, grant and commit to the said Peter Donald Buchanan, Jr.,
Executors of all and singular the Goods and Chattels, Rights and Credits of the said testator with full

power to take the same into his possession, and to ask, levy, sue for, recover and receive the same,

wherever they may be, and to fully execute the said Will according to law.

WITNESS MY HAND AND SEAL OF SAD COURT,

fLTELE EL

  
 
  

 

= this 1st day of June, 2020.
MONRT OP yma

Bore Johnny L. Gary Jr., en c
ist Bele Sex BY: - SEG
S5tz BSS
ke ass
ST eS

: essen

FILED

JUN 99 2020

son IR, Y CLERK
By
Case 20-10343-LSS Doc5406 Filed 06/23/21 Page3of3

 

THE STATE OF MISSISSIPPI
LEFLORE COUNTY

I, Johnny L. Gary Jr., Clerk of the Chancery Court in and for said county, in said state, hereby
certify that the foregoing and reverse side hereof contains a true and complete copy of the Letters
Testamentary issued to Peter Donald Buchanan Jr. upon the Estate of Sherrye B. Howell, Deceased,

as the same appears of record in my office.

[hereby certify that said Letters are, at this time, in full force and effect and that the said Peter

Donald Buchanan Jr. is the qualified and acting Executor of said estate.

Sy,
GIVEN UNDER MY HAND AND OFFICIAL SEAL the / day of JS Ule

JOHNNY L. GARY JR., CHANCERY CLERK

BY: | Meas Uu—,D.C.

 
